Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 
Status of the Claims
Claims 1-7 are canceled. Claims 8-11 have been amended. Claims 8-11 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 5, filed 02/22/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection of claim 10 has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 02/22/2022, with respect to the 35 U.S.C. 112(a) have been fully considered and are persuasive. The 35 U.S.C. 112(a) rejection has been withdrawn. 
Applicant's arguments filed 02/22/2022 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims do not recite an abstract idea because all of the processes involved with product selection, purchase and delivery in claim 8 can only be performed by computers. Examiner disagrees. The claim recites limitations that correspond to both mental processes (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea. The use of computers do not take the claim out of the abstract idea groupings. Claims can recite a mental process even if they are claimed as being performed on a computer (MPEP 2106.04(a)(2)). If the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept, the claim is considered to recite a mental process. Similarly, the Applicant’s claim(s) recite limitations that correspond to mental processes or concepts that may be performed in the human mind, but they merely performed in a computer environment. Thus, the claims still fall within the mental processes sub-grouping. Further, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping (MPEP 2106.04(a)(2)). In this instance, the claim(s) recite limitations that correspond to a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring, and the activity between the person (selection of a product and delivery company by an orderer) being performed on a computer still falls within the certain methods of organizing human activity sub-grouping. Examiner maintains the 101 rejection.
Applicant argues that the limitations (i.e. calculation of delivery costs, etc.) are only operable on computers and would not exist without computers. Examiner disagrees. Applicant merely makes a conclusory statement without providing evidence that receiving orders and calculating delivery costs would only exist with computers. Further, Applicant argues that computers are a significant part of the invention and as a result are necessarily rooted in computer technology that overcome a problem arising the realm of computer networks, similar to that of DDR Holdings. Examiner disagrees.  To start, computers being a significant part of the invention does not equate to the invention being necessarily rooted in computer technology that overcome a problem arising the realm of computer networks. The court in DDR observed that the “claimed solution [was] necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” The invention and claims of DDR were deemed patent eligible because, regardless of what abstract idea it may have been directed towards, it nonetheless represented a solution “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks” – it was not deemed patent eligible merely because it recited a computer-based solution in a particular field of industry. In the Applicant’s invention, the computer components: a shopping mall server in electronic communication with a plurality of shopping malls, a plurality of delivery company servers, and a delivery management server accessible through internet communication, are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims merely recite a computer-based solution in a particular field of industry.
Applicant argues that their claims are similar to Finjan, Inc. v Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018). Examiner disagrees. In Finjan, the claims directed to behavior-based virus scanning, as opposed to the traditional code-matching method, and constituted a patent-eligible improvement in computer functionality. The claims were drawn to behavior-based virus scanning which analyzes a downloadable’s code and determines whether it performs potentially dangerous or unwanted operations.  This was different than the traditional method of code-matching virus scanning.  The Federal Circuit determined that this was an improvement in computer functionality.  Further, the results of the behavior-based virus scan are attached to a new type of file which enables a computer security system to perform tasks that it could not do before.  The claims recited more than a mere result and provided specific steps of generating a security profile that identifies suspicious code and links it to a downloadable (emphasis added). There is no correlation between the claims of Finjan and that of the Applicant’s invention. Applicant makes that argument that a computer being able to calculate delivery costs for a product from a series of calculations made from data received from various servers over a network, coupled with the product information and delivery costs, for various deliveries of the product in a computer generated order, for comparison by a buyer of the product, are things that a computer could not do before the Applicant's invention, and that is just simply unfounded. This is a mere conclusory statement with no supporting evidence that, prior to the Applicant’s invention, computers were not able to perform these operations. Further, computerized process, which include the steps of performing three specific computer calculations, based on data received via servers over networks, to determine a delivery cost for a product, and displaying the products and delivery options with costs in a computer ordered arrangement for comparison amounts to merely using a computer as a tool to perform the abstract idea. The courts have identified that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea constitute limitations that do not integrate the judicial exception into a practical application (MPEP 2106.04(d)). Examiner maintains the 101 rejection. 
Applicant’s arguments, see pg. 9, filed 02/22/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 

Specification
The use of the terms “FedEx”, “DHL” ,“UPS”, and “TNT” , which are a trade names or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 8-11 are objected to because of the following informalities:  
Claims 8 and 10 include “[117]” and “[0048]” in middle of the claim limitations. Appropriate correction is required.
Claim 10 has a period missing at what appears to be the end of the claim, and instead the claim ends in a semicolon. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)).
Dependent claims 9 and 11 are also objected to due to their dependency on objected claims 8 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8 and 10 recite the limitations of Amendment and Response to the Final Office Action of November 22, 2021 U.S. Patent Application Serial No.: 16/762,144 2 of 11”wherein said delivery management server is configured for displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2)  a delivery company”. There is no support found in the specification for the amended limitation. Applicant indicates that support for the amendments were found in [048], [100], [102], [117], and [120] of the specification, however, no such support is found for displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost. [120] of the specification discloses the product price comparison page can provide the goods price presented on the website of each online shopping mall and the delivery charge of the delivery management server. However, there is no support that the display of the products data and delivery costs are displayed in a particular order. This is considered new matter. 
Claims 9 and 11 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, due to their dependency on rejected claims 8 and 10. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 8 and 9 recite a system (i.e. machine), and claims 10 and 11 recite a method (i.e. process). Therefore claims 8-11 fall within one of the four statutory categories of invention. 
Independent claim 8 recites the limitations of: shopping malls including product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; receiving said product data and said delivery data; receiving an address of an orderer; calculating delivery costs of each product selected from one of the shopping malls; making a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based on the weight and volume of the selected product with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; 2 of 11and displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls and, 2)  a delivery company. The limitations correspond selecting a preferred delivery company to ship a desired product to an orderer. This concept is considered to be both a mental process (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of shopping mall server in electronic communication with a plurality of shopping malls, a plurality of delivery company servers, and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Independent claim 10 recites the limitations of providing from a plurality of shopping malls, product data of a plurality of products sold by a plurality of sellers, said product data includes identification of the products, identification of the seller, location and address of said product, size of said product and price of said product; providing delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information; collecting said product data and said delivery data; inputting an address of an orderer; calculating delivery costs of each product selected from one of the shopping malls; making a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based Amendment and Response to the Final Office Action of November 22, 2021 U.S. Patent Application Serial No.: 16/762,144 3 of 11on the weight and volume of the selected product with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; and displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) delivery company. . The limitations correspond selecting a preferred delivery company to ship a desired product to an orderer. This concept is considered to be both a mental process (observation, evaluation, judgment, or opinion) where the orderer evaluates a preferred company to ship an item to them, as well as a certain method of organizing human activity (commercial interactions, etc.) where a commerce activity is occurring. Therefore, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a shopping mall server in electronic communication with a plurality of shopping malls, a plurality of delivery company servers, and a delivery management server accessible through internet communication. These computer components are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 9 and 11 recite the limitations of performing product payment for said selected product from said orderer to a shopping mall associated with said selected product, and to perform delivery payment for said selected product from said orderer to said selected delivery company. The limitations are further directed to the abstract idea analyzed above. Further, the claims recite the additional element of a payment interface. The additional element is computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; 35 U.S.C. 101; and the claim/specification objections set forth in this Office action.
The closest patent or patent application references found are Katakawa (2015/0356654) which discloses a shopping mall sever including product data of a plurality of products sold by a plurality of sellers, said product data includes, identification of the products, identification of the seller, location address of said product, size of said product, and price of said product; and delivery management server configured for receiving said product data and said delivery data, said delivery management server is further configured for receiving an address of an orderer. Katakawa in view of Masterman (US 10,789,566) discloses a plurality of delivery company servers each of which including delivery data of a delivery company, said delivery data includes identification of a delivery company, delivery zone information entered by said delivery company, delivery rate information and delivery method information. The combination does not explicitly disclose making a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based on the weight and volume of the selected product with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; and Amendment and Response to the Final Office Action of November 22, 2021 U.S. Patent Application Serial No.: 16/762,144 2 of 11wherein said delivery management server is configured for displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company. The amended limitations as drafted overcomes the prior art. 
The closest non-patent literature found is an article “How to Price Shipping and Handling Fees” (Lindberg, 2010), which discusses how to determine shipping and fulfillment costs for online merchants, including determining residential and delivery area surcharge rates and determining/estimating surcharge volume. The article does not disclose the amended limitations of making a first calculation for the delivery cost for a selected product based on the product data and delivery location of the orderer, the delivery location corresponding to a zone set by each of the delivery companies, a second calculation based on the weight and volume of the selected product with respect to the delivery zone for each delivery company, and, a final calculation for the delivery cost for the product based on the first calculation and the second calculation; and Amendment and Response to the Final Office Action of November 22, 2021 U.S. Patent Application Serial No.: 16/762,144 2 of 11wherein said delivery management server is configured for displaying said products data and said delivery cost for each of said delivery companies in an order so as to be comparable based on lowest cost, and for allowing said orderer to select: 1) a desired product from one of the shopping malls in electronic communication with the shopping mall management server and, 2) a delivery company. The amended limitations as drafted overcomes the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628